 




EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT




This Securities Purchase Agreement (this "Agreement") is dated as of November
21, 2017, between Duos Technologies Group Inc., a Florida corporation (the
"Company"), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a "Purchaser" and collectively, the
"Purchasers").




WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
"Securities Act"), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.




NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:




ARTICLE I.
DEFINITIONS




1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:




"Acquiring Person" shall have the meaning ascribed to such term in Section 4.5.




"Action" shall have the meaning ascribed to such term in Section 3.1(j).




"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.




"Board of Directors" means the board of directors of the Company.




"Business Day" means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.




"Class A Units" means units of the Company comprising one (1) share of Common
Stock and a Warrant to purchase one (1) share of Common Stock.




"Class B Units" means units of the Company comprising one (1) share of Preferred
Stock of the Company and Warrants to purchase one (1) share of Common Stock for
each share of Common Stock into which each share of Preferred Stock is
convertible, purchased by those Purchasers in this offering who have so elected
and whose purchase of Class A





-1-




--------------------------------------------------------------------------------

 




Units would have resulted in the Purchaser, together with its affiliates and
certain related parties, beneficially owning more than 4.99% of the Company's
outstanding Common Stock following the consummation of this offering.




"Closing" means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.




"Closing Date" means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers' obligations to pay the Subscription
Amount and (ii) the Company's obligations to deliver the Securities, in each
case, have been satisfied or waived.




"Commission" means the United States Securities and Exchange Commission.




"Common Shares" means the shares of Common Stock issued or issuable pursuant to
this Agreement.




"Common Stock" means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.




"Common Stock Equivalents" means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

"Company Counsel" means Lucosky Brookman LLP, 101 Wood Avenue South, 5th Floor,
Woodbridge, New Jersey 08830.




"Conversion Shares" means the shares of Common Stock issuable upon conversion of
the Preferred Stock.




"Disclosure Schedules" shall have the meaning ascribed to such term in Section
3.1.








-2-




--------------------------------------------------------------------------------

 




"Effective Date" means the earliest of the date that (a) the initial
Registration Statement registering all Shares, Conversion Shares and Warrant
Shares has been declared effective by the Commission, (b) all of the Shares,
Conversion Shares and Warrant Shares have been sold pursuant to Rule 144 or may
be sold pursuant to Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 and
without volume or manner-of-sale restrictions or (c) following the one year
anniversary of the Closing Date provided that a holder of Shares, Conversion
Shares or Warrant Shares is not an Affiliate of the Company, all of the Shares,
Conversion Shares and Warrant Shares may be sold pursuant to an exemption from
registration under Section 4(1) of the Securities Act without volume or
manner-of-sale restrictions and Company Counsel has delivered to the Transfer
Agent for the benefit of such holders (and, if required by a holder, to such
holder or such holder's custodian or prime broker) a standing written
unqualified opinion that resales may then be made by such holders of the Shares,
Conversion Shares and Warrant Shares pursuant to such exemption which opinion
shall be in form and substance reasonably acceptable to such holders.

"Evaluation Date" shall have the meaning ascribed to such term in Section
3.1(s).

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the

rules and regulations promulgated thereunder.




"Exempt Issuance" means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose for services rendered to the
Company, (b) securities upon the exercise or exchange of or conversion of any
Securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise price, exchange price or conversion price of such
securities (other than in connection with stock splits or combinations) or to
extend the term of such securities, and (c) securities issued as "restricted
securities" (as defined under Rule 144) pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person (or to the
equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities;
provided that with respect to the securities issuable pursuant to this clause
(c), the holders of such securities are not entitled or allowed to have such
securities registered for resale during the period contemplated in Section
4.12(a) below.





-3-




--------------------------------------------------------------------------------

 




"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended.




"GAAP" shall have the meaning ascribed to such term in Section 3.1(h).




"Indebtedness" shall have the meaning ascribed to such term in Section 3.1(bb).




"Intellectual Property Rights" shall have the meaning ascribed to such term in
Section 3.1(p).




"Legend Removal Date" shall have the meaning ascribed to such term in Section
4.1(c).




"Liens" means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.





-4-




--------------------------------------------------------------------------------

 







"Material Adverse Effect" shall have the meaning assigned to such term in
Section 3.1(b).




"Material Permits" shall have the meaning ascribed to such term in Section
3.1(n).




"National Exchange" means any of the NASDAQ Global Select Market, the NASDAQ
Global Market, the NASDAQ Capital Market, the New York Stock Exchange or the
NYSE American.




"Participation Maximum" shall have the meaning ascribed to such term in Section
4.11(a).




"Per Unit Purchase Price" equals $0.50 in the case of Class A Units and
$1,000.00 in the case of Class B Units, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.




"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.




"Placement Agent" means Joseph Gunnar & Co., LLC.




"Preferred Stock" means the preferred stock of the Company, par value $0.001 per
share designated as Series B Preferred Stock which shall have the rights,
preferences, restrictions and other matters relating to a series of the
preferred stock as set forth in the Certificate of Designation of Preferences,
Rights and Limitations attached as Exhibit A attached hereto (the "Certificate
of Designation").




"Pre-Notice" shall have the meaning ascribed to such term in Section 4.11(b).




"Pro Rata Portion" shall have the meaning ascribed to such term in Section
4.11(e).




"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.




"Public Information Failure" shall have the meaning ascribed to such term in
Section 4.2(b).




"Public Information Failure Payments" shall have the meaning ascribed to such
term in Section 4.2(b).




"Purchaser Party" shall have the meaning ascribed to such term in Section 4.8.





-5-




--------------------------------------------------------------------------------

 




"Registration Rights Agreement" means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.




"Registration Statement" means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Shares and the Underlying Shares.




"Required Approvals" shall have the meaning ascribed to such term in Section

3.1(e).




"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.




"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.




"SEC Reports" shall have the meaning ascribed to such term in Section 3.1(h).




"Securities" means the Shares, the Warrants, the Warrant Shares and the
Conversion Shares.




"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.




"Shares" means the shares of Common Stock or Preferred Stock issued or issuable
to each Purchaser pursuant to this Agreement.




"Short Sales" means all "short sales" as defined in Rule 200 of Regulation SHO
under the Exchange Act.




"Subscription Amount" means, as to each Purchaser, the aggregate amount to be
paid for the Units purchased hereunder as specified below such Purchaser's name
on the signature page of this Agreement and next to the heading "Subscription
Amount," in United States dollars and in immediately available funds.




"Subsequent Financing" shall have the meaning ascribed to such term in Section
4.11(a).




"Subsequent Financing Notice" shall have the meaning ascribed to such term in
Section 4.11(b).





-6-




--------------------------------------------------------------------------------

 




"Subsidiary" means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.




"Trading Day" means a day on which the principal Trading Market is open for
trading.




"Trading Market" means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).




"Transaction Documents" means this Agreement, the Warrants, the Registration
Rights Agreement, the Certificate of Designation, all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.




"Transfer Agent" means Pacific Stock Transfer Company, the current transfer
agent of the Company, with a mailing address of 6725 Via Austi Parkway, Suite
300, Las Vegas, Nevada 89119 and a facsimile number of 702-433-1979, and any
successor transfer agent of the Company.




"Underlying Shares" shall mean the Conversion Shares and the Warrant Shares.




"Units" shall have the meaning ascribed to such term in Section 2.1.




"Variable Rate Transaction" shall have the meaning ascribed to such term in
Section 4.12(b).




"VWAP" means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the Common Stock is not then listed or quoted for trading on a
Trading Market and if prices for the Common Stock are then reported in the OTC
Pink published by OTC Markets Group, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (c) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Securities then outstanding and reasonably acceptable to the Company, the
fees and expenses of which shall be paid by the Company.




"Warrants" means, collectively, the Common Stock purchase warrants delivered to





-7-




--------------------------------------------------------------------------------

 




the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be exercisable immediately and have a term of exercise equal to
five (5) years, in the form of Exhibit C attached hereto.




"Warrant Shares" means the shares of Common Stock issuable upon exercise of the
Warrants.




ARTICLE II.
PURCHASE AND SALE



2.1

Closing. On the Closing Date, upon the terms and subject to the conditions set
forth herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company shall sell, and the Purchasers,
severally and not jointly, shall purchase, up to an aggregate of $15,000,000 of
Class A Units and Class B Units (collectively, the "Units"). Each Purchaser
shall deliver to the Company, via wire transfer, immediately available funds
equal to such Purchaser's Subscription Amount as set forth on the signature page
hereto executed by such Purchaser, and the Company shall deliver to each
Purchaser its respective Shares and a Warrant, as determined pursuant to Section
2.2(a), and the Company and each Purchaser shall deliver the other items set
forth in Section 2.2 deliverable at the Closing. Upon satisfaction of the
covenants and conditions set forth in Sections 2.2 and 2.3, the Closing shall
occur at the offices of Company Counsel or such other location as the parties
shall mutually agree. All share prices and exercise prices set forth herein are
subject to automatic adjustment for any stock split or reverse stock split
occurring prior to Closing.




2.2

Deliveries.




(a)

On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:




(i)

this Agreement duly executed by the Company;




(ii)

a legal opinion of Company Counsel, substantially in the form of Exhibit D
attached hereto;




(iii)

a copy of the irrevocable instructions to the Transfer Agent instructing the
Transfer Agent to deliver, on an expedited basis, a certificate evidencing a
number of Shares included in the Units purchased by such Purchaser equal to such
Purchaser's Subscription Amount divided by the Per Unit Purchase Price,
registered in the name of such Purchaser;




(iv)

a Warrant registered in the name of such Purchaser to purchase up to a number of
shares of Common Stock equal to the sum of (i) 100% of the number of Shares
purchased hereunder by such Purchaser and (ii) 100% of the number of Conversion
Shares issuable upon conversion in full of the number of shares of Preferred
Stock purchased hereunder by such Purchaser, with an exercise price equal to
$0.65, subject to adjustment therein, and a term of five years;





-8-




--------------------------------------------------------------------------------

 






(v)

a stamped filed copy of the Certificate of Designation, as filed with the
Secretary of the State of Florida; and




(vi)

the Registration Rights Agreement duly executed by the Company.




(b)

On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company, the following:




(i)

this Agreement duly executed by such Purchaser;




(ii)

to the Company, such Purchaser's Subscription Amount by wire transfer to the
account specified in writing by the Company; and




(iii)

the Registration Rights Agreement duly executed by such Purchaser.




2.3

Closing Conditions.




(a)

The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:




(i)

the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) on the Closing Date of the representations and warranties of the
Purchasers contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);




(ii)

all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and






(iii)

the delivery by each Purchaser of the items set forth in Section 2.2(b) of this
Agreement.




(b)

The respective obligations of the Purchasers hereunder in connection with the
Closing are subject to the following conditions being met:




(i)

the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date therein
in which case they shall be accurate as of such date);




(ii)

all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;





-9-




--------------------------------------------------------------------------------

 






(iii)

the delivery by the Company of the items set forth in Section 2.2(a) of this
Agreement;




(iv)

there shall have been no Material Adverse Effect with respect to the Company
since the date hereof; and




(v)

from the date hereof to the Closing Date, trading in the Common Stock shall not
have been suspended by the Commission or the Company's principal Trading Market,
and, at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of such Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing.




ARTICLE III.
REPRESENTATIONS AND WARRANTIES




3.1

Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules are delivered under separate
cover from this Agreement, but shall be deemed a part hereof and shall qualify
any representation or otherwise made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules, the Company
hereby makes the following representations and warranties to each Purchaser as
of the date hereof and as of the Closing Date (unless as of a specific date, in
which case they shall be accurate as of such date):






(a)

Subsidiaries. All of the direct and indirect subsidiaries of the Company are set
forth on Schedule 3.1(a). The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each Subsidiary free and clear of any
Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. If the
Company has no subsidiaries, all other references to the Subsidiaries or any of
them in the Transaction Documents shall be disregarded.




(b)

Organization and Qualification. The Company and each of the Subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is





-10-




--------------------------------------------------------------------------------

 




duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in: (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company's ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
"Material Adverse Effect") and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.




(c)

Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of each of
this Agreement and the other Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company's stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which the Company is a party has been (or upon delivery
will have been) duly executed by the Company and, when delivered in accordance
with the terms hereof and thereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors' rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.






(d)

No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company's or any Subsidiary's certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,





-11-




--------------------------------------------------------------------------------

 




conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.




(e)

Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.4 of this Agreement, (ii)
the filing with the Commission pursuant to the Registration Rights Agreement,
(iii) the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Securities and the listing of the Common Shares and
Underlying Shares for trading thereon in the time and manner required thereby,
and (iv) the filing of Form D with the Commission and such filings as are
required to be made under applicable state securities laws (collectively, the
"Required Approvals").




(f)

Issuance of the Securities. The Securities are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents. The Warrant Shares and the Conversion Shares, when
issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Company has reserved from its duly authorized capital
stock the maximum number of shares of Common Stock issuable pursuant to this
Agreement, the Certificate of Designation and the Warrants.




(g)

Capitalization. The capitalization of the Company is as set forth on Schedule
3.1(g), which Schedule 3.1(g) shall also include the number of shares of Common
Stock owned beneficially, and of record, by Affiliates of the Company as of the
date hereof. Except as set forth on Schedule 3.1(g), the Company has not issued
any capital stock since its most recently filed periodic report under the
Exchange Act, other than pursuant to the exercise of employee stock options
under the Company's stock option plans, the issuance of shares of Common Stock
to employees pursuant to the Company's employee stock purchase plans and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities or as set forth in Schedule 3.1(g), there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any





-12-




--------------------------------------------------------------------------------

 




Person any right to subscribe for or acquire any shares of Common Stock or the
capital stock of any Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents or capital
stock of any Subsidiary. The issuance and sale of the Securities will not
obligate the Company or any Subsidiary to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. There are no outstanding
securities or instruments of the Company or any Subsidiary that contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to redeem a security of the Company or such Subsidiary. The Company
does not have any stock appreciation rights or "phantom stock" plans or any
similar plan or agreement. All of the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and nonassessable, have
been issued in compliance with all federal and state securities laws, and none
of such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company's capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company's stockholders.




(h)

SEC Reports; Financial Statements. The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
"SEC Reports") on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Company has never been an issuer subject to Rule 144(i) under the Securities
Act. The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved ("GAAP"), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes





-13-




--------------------------------------------------------------------------------

 




required by GAAP, and fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.




(i)

Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as set for on Schedule 3.1(i): (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company's financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information. Except for
the issuance of the Securities contemplated by this Agreement or as set forth on
Schedule 3.1(i), no event, liability, fact, circumstance, occurrence or
development has occurred or exists, or is reasonably expected to occur or exist,
with respect to the Company or its Subsidiaries or their respective businesses,
properties, operations, assets or financial condition, that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Trading Day prior to the date that this representation is made.




(j)

Litigation. There is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of the Company, threatened against
or affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an "Action") which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.




(k)

Labor Relations. No labor dispute exists or, to the knowledge of the





-14-




--------------------------------------------------------------------------------

 




Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company's or its Subsidiaries' employees is a member of a union that relates to
such employee's relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.




(l)

Compliance. Neither the Company nor any Subsidiary: (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any judgment,
decree, or order of any court, arbitrator or other governmental authority or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as could not have or reasonably be expected
to result in a Material Adverse Effect.






(m)

Environmental Laws. The Company and its Subsidiaries (i) are in compliance with
all federal, state, local and foreign laws relating to pollution or protection
of human health or the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata), including laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
"Hazardous Materials") into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands, or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations, issued,
entered, promulgated or approved thereunder ("Environmental Laws"); (ii) have
received all permits licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses; and (iii)
are in compliance with all terms and conditions of any such





-15-




--------------------------------------------------------------------------------

 




permit, license or approval where in each clause (i), (ii) and (iii), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect.




(n)

Regulatory Permits. The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not reasonably be expected to result in a Material Adverse Effect
("Material Permits"), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.




(o)

Title to Assets. The Company and the Subsidiaries have good and marketable title
in fee simple to all real property owned by them and good and marketable title
in all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for (i) Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and (ii) Liens for the payment of federal,
state or other taxes, for which appropriate reserves have been made therefor in
accordance with GAAP and the payment of which is neither delinquent nor subject
to penalties. Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance.




(p)

Intellectual Property. The Company and the Subsidiaries have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights as described in the SEC
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the "Intellectual Property Rights"). None of, and neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of, the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two (2) years from
the date of this Agreement. Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as could not have or reasonably be expected to not have a Material
Adverse Effect. To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights. The Company and its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.




(q)

Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are





-16-




--------------------------------------------------------------------------------

 




prudent and customary in the businesses in which the Company and the
Subsidiaries are engaged, including, but not limited to, directors and officers
insurance coverage at least equal to the dollar amount specified on Schedule
3.1(q). Neither the Company nor any Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.




(r)

Transactions With Affiliates and Employees. None of the officers or directors of
the Company or any Subsidiary and, to the knowledge of the Company, none of the
employees of the Company or any Subsidiary is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner, in
each case in excess of $120,000 other than for: (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company and (iii) other employee benefits, including stock
option agreements under any stock option plan of the Company.






(s)

Sarbanes-Oxley; Internal Accounting Controls. The Company and the Subsidiaries
are in material compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date. The Company
and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management's general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d- 15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission's rules and forms. The Company's certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
"Evaluation Date"). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the





-17-




--------------------------------------------------------------------------------

 




disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
internal control over financial reporting (as such term is defined in the
Exchange Act) of the Company and its Subsidiaries that have materially affected,
or is reasonably likely to materially affect, the internal control over
financial reporting of the Company or its Subsidiaries.




(t)

Certain Fees. Except to Joseph Gunnar & Co., LLC, no brokerage or finder's fees
or commissions are or will be payable by the Company or any Subsidiary to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. The Purchasers shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Transaction Documents.




(u)

Private Placement. Assuming the accuracy of the Purchasers' representations and
warranties set forth in Section 3.2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.






(v)

Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an "investment company" within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an "investment company" subject to
registration under the Investment Company Act of 1940, as amended.




(w)

Registration Rights. Other than each of the Purchasers, no Person has any right
to cause the Company to effect a registration under the Securities Act of any
securities of the Company or any Subsidiary.






(x)

Listing and Maintenance Requirements. The Common Stock is registered pursuant to
Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no action
designed to terminate, or which to its knowledge is likely to have the effect of
terminating, the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration. The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements. The Common Stock is currently eligible for electronic transfer
through the Depository Trust Company or another established clearing corporation
and the Company is current in payment of the fees to the Depository Trust
Company (or such other





-18-




--------------------------------------------------------------------------------

 




established clearing corporation) in connection with such electronic transfer.




(y)

Application of Takeover Protections. The Company and the Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company's certificate of incorporation (or similar charter documents) or the
laws of its state of incorporation that is or could become applicable to the
Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company's issuance of the
Securities and the Purchasers' ownership of the Securities.




(z)

Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Purchasers
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading. The Company acknowledges and agrees that no Purchaser makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.




(aa) No Integrated Offering. Assuming the accuracy of the Purchasers'
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.




(bb)  Solvency.  Based on the consolidated financial condition of the Company as
of the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder: (i) the fair saleable value
of the Company's assets





-19-




--------------------------------------------------------------------------------

 




exceeds the amount that will be required to be paid on or in respect of the
Company's existing debts and other liabilities (including known contingent
liabilities) as they mature, (ii) the Company's assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. Schedule 3.1(bb)
sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. Neither the Company nor any Subsidiary is in default
with respect to any Indebtedness. For the purposes of this Agreement,
"Indebtedness" means (x) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company's consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.




(cc) Tax Status. Except as set forth on Schedule 3(cc) and for matters that
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect, the Company and its Subsidiaries each (i)
has made or filed all United States federal, state and local income and all
foreign income and franchise tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations and (iii) has set
aside on its books provision reasonably adequate for the payment of all material
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company or of any Subsidiary know of no basis for any such claim.




(dd) No General Solicitation. Neither the Company nor any Person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. Assuming the accuracy of the
Purchasers' representations and warranties under this Agreement, the Company has
offered the Securities for sale only to the Purchasers and certain other
"accredited investors" within





-20-




--------------------------------------------------------------------------------

 




the meaning of Rule 501 under the Securities Act.




(ee) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, to the
knowledge of the Company or any Subsidiary, any agent or other person acting on
behalf of the Company or any Subsidiary, has: (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of FCPA.




(ff) Accountants. The Company's accounting firm is set forth on Schedule 3.1(ff)
of the Disclosure Schedules. To the knowledge and belief of the Company, such
accounting firm: (i) is a registered public accounting firm as required by the
Exchange Act and (ii) shall express its opinion with respect to the financial
statements to be included in the Company's Annual Report for the fiscal year
ending December 31, 2017.




(gg) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company's ability to
perform any of its obligations under any of the Transaction Documents.




(hh) Acknowledgment Regarding Purchasers' Purchase of Securities. To the
Company's knowledge, the Company acknowledges and agrees that each of the
Purchasers is acting solely in the capacity of an arm's length purchaser with
respect to the Transaction Documents and the transactions contemplated thereby.
The Company further acknowledges that no Purchaser is acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated thereby and any
advice given by any Purchaser or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated thereby is merely incidental to the Purchasers' purchase of the
Securities. The Company further represents to each Purchaser that the Company's
decision to enter into this Agreement and the other Transaction Documents has
been based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.




(ii) Acknowledgment Regarding Purchaser's Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(g) and 4.14 herein), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or





-21-




--------------------------------------------------------------------------------

 




"derivative" securities based on securities issued by the Company or to hold the
Securities for any specified term, (ii) past or future open market or other
transactions by any Purchaser, specifically including, without limitation, Short
Sales or "derivative" transactions, before or after the closing of this or
future private placement transactions, may negatively impact the market price of
the Company's publicly-traded securities, (iii) any Purchaser, and
counter-parties in "derivative" transactions to which any such Purchaser is a
party, directly or indirectly, may presently have a "short" position in the
Common Stock and (iv) each Purchaser shall not be deemed to have any affiliation
with or control over any arm's length counter-party in any "derivative"
transaction. The Company further understands and acknowledges that (y) one or
more Purchasers may engage in hedging activities at various times during the
period that the Securities are outstanding, including, without limitation,
during the periods that the value of the Warrant Shares deliverable with respect
to Securities are being determined, and (z) such hedging activities (if any)
could reduce the value of the existing stockholders' equity interests in the
Company at and after the time that the hedging activities are being conducted.
The Company acknowledges that such aforementioned hedging activities do not
constitute a breach of any of the Transaction Documents.




(jj) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii)
above, compensation paid to the Placement Agent in connection with the placement
of the Securities.




(kk) [RESERVED]




(ll) [RESERVED]




(mm) Stock Option Plan. As of the date hereof, the Company has not issued stock
options.




(nn) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department ("OFAC").






(oo)

U.S. Real Property Holding Corporation. The Company is not and has never been a
U.S. real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended, and the Company shall so certify upon
Purchaser's request.





-22-




--------------------------------------------------------------------------------

 




(pp) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the "BHCA") and to regulation by the Board of Governors of the Federal Reserve
System (the "Federal Reserve"). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve. Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.




(qq)  Money Laundering.  The operations of the Company and its Subsidiaries  are
and have been conducted at all times in compliance with applicable financial
record- keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
"Money Laundering Laws"), and no Action or Proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any Subsidiary with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company or any Subsidiary, threatened.




(rr) No Disqualification Events. With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an "Issuer Covered Person" and,
together, "Issuer Covered Persons") is subject to any of the "Bad Actor"
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a "Disqualification Event"), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchasers a copy of any disclosures
provided thereunder.




(ss) Other Covered Persons. Other than the  Placement Agent, the Company is  not
aware of any person (other than any Issuer Covered Person) that has been or will
be paid (directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of any Regulation D Securities.




(tt) Notice of Disqualification Events. The Company will notify the Purchasers
and the Placement Agent in writing, prior to the Closing Date of (i) any
Disqualification Event relating to any Issuer Covered Person and (ii) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person.





-23-




--------------------------------------------------------------------------------

 






3.2

Representations and Warranties of the Purchasers. Each Purchaser, for itself and
for no other Purchaser, hereby represents and warrants as of the date hereof and
as of the Closing Date to the Company as follows (unless as of a specific date
therein, in which case they shall be accurate as of such date):




(a)

Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.






(b)

Own Account. Such Purchaser understands that the Securities are "restricted
securities" and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser's right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws). Such Purchaser is acquiring
the Securities hereunder in the ordinary course of its business.




(c)

Purchaser Status. At the time such Purchaser was offered the Securities, it was,
and as of the date hereof it is, and on each date on which it exercises any
Warrants, it will be either: (i) an "accredited investor" as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
"qualified institutional buyer" as defined in Rule 144A(a) under the Securities
Act.




(d)

Experience of Such Purchaser. Such Purchaser, either alone or together





-24-




--------------------------------------------------------------------------------

 




with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.




(e)

General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or, to such
Purchaser's knowledge, any other general solicitation or general advertisement.




(f)

Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Such Purchaser acknowledges and agrees
that neither the Placement Agent nor any Affiliate of the Placement Agent has
provided such Purchaser with any information or advice with respect to the
Securities nor is such information or advice necessary or desired. Neither the
Placement Agent nor any Affiliate has made or makes any representation as to the
Company or the quality of the Securities and the Placement Agent and any
Affiliate may have acquired non-public information with respect to the Company
which such Purchaser agrees need not be provided to it. In connection with the
issuance of the Securities to such Purchaser, neither the Placement Agent nor
any of its Affiliates has acted as a financial advisor or fiduciary to such
Purchaser.




(g)

Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser's assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser's assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the





-25-




--------------------------------------------------------------------------------

 




investment decision to purchase the Securities covered by this Agreement. Other
than to other Persons party to this Agreement or to such Purchaser's
representatives, including, without limitation, its officers, directors,
partners, legal and other advisors, agents and Affiliates, such Purchaser has
maintained the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.





-26-




--------------------------------------------------------------------------------

 




The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Purchaser's right to rely on
the Company's representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.




ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES




4.1

Transfer Restrictions.




(a)

The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and the Registration Rights Agreement
and shall have the rights and obligations of a Purchaser under this Agreement
and the Registration Rights Agreement.




(b)

The Purchasers agree to the imprinting, so long as is required by this Section
4.1, of a legend on any of the Securities in the following form:




THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN "ACCREDITED INVESTOR" AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.




The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an





-27-




--------------------------------------------------------------------------------

 




"accredited investor" as defined in Rule 501(a) under the Securities Act and who
agrees to be bound by the provisions of this Agreement and the Registration
Rights Agreement and, if required under the terms of such arrangement, such
Purchaser may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith. Further, no notice shall be
required of such pledge. At the appropriate Purchaser's expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities, including, if the Securities are subject to
registration pursuant to the Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders (as defined in the
Registration Rights Agreement) thereunder.






(c)

Certificates evidencing the Shares and the Underlying Shares shall not contain
any legend (including the legend set forth in Section 4.1(b) hereof), (i) while
a registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Shares or Underlying Shares pursuant to Rule 144, (iii) if such
Shares or Underlying Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares and Underlying Shares and
without volume or manner-of-sale restrictions, or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission), the
Company shall instruct its Transfer Agent to remove the legend from certificates
evidencing the Shares and the Underlying Shares. The Company shall, at its
expense, cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Effective Date if required by the Transfer Agent to effect
the removal of the legend hereunder or if requested by a Purchaser and shall
instruct its transfer agent to remove the legend without requiring a medallion
guarantee and provide such indemnity to its transfer agent as the transfer agent
may require to waive any medallion guarantee requirement. If all or any portion
of the Preferred Stock is converted or a Warrant is exercised at a time when
there is an effective registration statement to cover the resale of the
Underlying Shares, or if such Underlying Shares may be sold under Rule 144 and
the Company is then in compliance with the current public information required
under Rule 144, or if the Underlying Shares may be sold under Rule 144 without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Underlying Shares or if such
legend is not otherwise required under applicable requirements of the Securities
Act (including judicial interpretations and pronouncements issued by the staff
of the Commission) then such Underlying Shares shall be issued free of all
legends. The Company agrees that following the Effective Date or at such time as
such legend is no longer required under this Section 4.1(c), it will, no later
than the earlier of (i) two (2) Trading Days and (ii) the number of Trading Days
comprising the Standard Settlement





-28-




--------------------------------------------------------------------------------

 




Period (as defined below), in each case following the delivery by a Purchaser to
the Company or the Transfer Agent of a certificate representing Shares or
Underlying Shares, as the case may be, issued with a restrictive legend (such
earlier date, the "Legend Removal Date"), deliver or cause to be delivered to
such Purchaser a certificate representing such shares that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4. The Company shall cause certificates
for Securities subject to legend removal hereunder to be transmitted by the
Transfer Agent to the Purchaser by crediting the account of the Purchaser's
prime broker with the Depository Trust Company System as directed by such
Purchaser. As used herein, "Standard Settlement Period" means the standard
settlement period, expressed in a number of Trading Days, on the Company's
primary Trading Market with respect to the Common Stock as in effect on the date
of delivery of a stock certificate for removal of legends.




(d)

In addition to such Purchaser's other available remedies, the Company shall pay
to a Purchaser, in cash, the greater of (i) as partial liquidated damages and
not as a penalty, for each $1,000 of Underlying Shares (based on the VWAP of the
Common Stock on the date such Securities are submitted to the Transfer Agent)
delivered for removal of the restrictive legend and subject to Section 4.1(c),
$10 per Trading Day (increasing to $20 per Trading Day five (5) Trading Days
after such damages have begun to accrue) for each Trading Day after the Legend
Removal Date until such certificate is delivered without a legend and (ii) if
the Company fails to (i) issue and deliver (or cause to be delivered) to a
Purchaser by the Required Delivery Date a certificate representing the
Securities so delivered to the Company by such Purchaser that is free from all
restrictive and other legends or (ii) if after the Required Delivery Date such
Purchaser purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by such Purchaser of all or
any portion of the number of shares of Common Stock, or a sale of a number of
shares of Common Stock equal to all or any portion of the number of shares of
Common Stock that such Purchaser anticipated receiving from the Company without
any restrictive legend, then, an amount equal to the excess of such Purchaser's
total purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (including
brokerage commissions and other out-of-pocket expenses, if any) (the "Buy-In
Price") over the product of (A) such number of Underlying Shares that the
Company was required to deliver to such Purchaser by the Legend Removal Date
multiplied by (B) the lowest closing sale price of the Common Stock on any
Trading Day during the period commencing on the date of the delivery by such
Purchaser to the Company of the applicable Underlying Shares (as the case may
be) and ending on the date of such delivery and payment under this clause (ii).




(e)

Each Purchaser, severally and not jointly with the other Purchasers, agrees that
such Purchaser may only sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 4.1 is predicated upon the Company's reliance upon this
understanding.








-29-




--------------------------------------------------------------------------------

 






4.2

Furnishing of Information; Public Information.




(a)

If the Common Stock is not registered under Section 12(b) or 12(g) of the
Exchange Act on the date hereof, the Company shall cause the Common Stock to be
registered under Section 12(g) of the Exchange Act on or before the 60th
calendar day following the date hereof. Until the earliest of the time that (i)
no Purchaser owns Securities or (ii) the Warrants have expired, the Company
covenants to maintain the registration of the Common Stock under Section 12(b)
or 12(g) of the Exchange Act and to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act even if
the Company is not then subject to the reporting requirements of the Exchange
Act.




(b)

At any time during the period commencing from the six (6) month anniversary of
the date hereof and ending at such time that all of the Securities may be sold
without the requirement for the Company to be in compliance with Rule 144(c)(1)
and otherwise without restriction or limitation pursuant to Rule 144, if the
Company (i) shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) or (ii) has ever been an issuer described in Rule
144(i)(1)(i) or becomes an issuer in the future, and the Company shall fail to
satisfy any condition set forth in Rule 144(i)(2) (a "Public Information
Failure") then, in addition to such Purchaser's other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, by reason of any such delay in or reduction of its ability to sell
the Securities, an amount in cash equal to two percent (2.0%) of the aggregate
Subscription Amount of such Purchaser's Securities on the day of a Public
Information Failure and on every thirtieth (30th) day (pro rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Purchasers to transfer the Shares and
Underlying Shares pursuant to Rule 144. The payments to which a Purchaser shall
be entitled pursuant to this Section 4.2(b) are referred to herein as "Public
Information Failure Payments." Public Information Failure Payments shall be paid
on the earlier of (i) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (ii) the third (3rd)
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured. In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full. Nothing herein shall limit such Purchaser's right to
pursue actual damages for the Public Information Failure, and such Purchaser
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.



4.3

Integration. The Company shall not sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in Section 2 of
the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market





-30-




--------------------------------------------------------------------------------

 




such that it would require shareholder approval prior to the closing of such
other transaction unless shareholder approval is obtained before the closing of
such subsequent transaction.




4.4

Securities Laws Disclosure; Publicity. The Company shall (a) by 9:30 a.m. (New
York City time) on the Trading Day immediately following the date hereof, issue
a press release disclosing the material terms of the transactions contemplated
hereby, and (b) file a Current Report on Form 8-K disclosing the material terms
of the transactions contemplated hereby, including the Transaction Documents as
exhibits thereto, with the Commission within the time required by the Exchange
Act. From and after the issuance of such press release, the Company represents
to the Purchasers that it shall have publicly disclosed all material, non-public
information delivered to any of the Purchasers by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents. In addition, effective upon the issuance of such press release, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors, agents,
employees or Affiliates on the one hand, and any of the Purchasers or any of
their Affiliates on the other hand, shall terminate. The Company and each
Purchaser shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Purchaser shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Purchaser, or without the prior consent of each Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except: (a) as required by federal securities law in connection with
(i) any registration statement contemplated by the Registration Rights Agreement
and (ii) the filing of final Transaction Documents with the Commission and (b)
to the extent such disclosure is required by law or Trading Market regulations,
in which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this clause (b).




4.5

Shareholder Rights Plan. No claim will be made or enforced by the Company or,
with the consent of the Company, any other Person, that any Purchaser is an
"Acquiring Person" under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.






4.6

Non-Public Information. Except with respect to the material terms and conditions
of the transactions contemplated by the Transaction Documents, which shall be
disclosed pursuant to Section 4.4, the Company covenants and agrees that neither
it, nor any other Person acting on its behalf will provide any Purchaser or its
agents or counsel with any information that constitutes,





-31-




--------------------------------------------------------------------------------

 




or the Company reasonably believes constitutes, material non-public information,
unless prior thereto such Purchaser shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential.
The Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company. To
the extent that the Company delivers any material, non-public information to a
Purchaser without such Purchaser's consent, the Company hereby covenants and
agrees that such purchaser shall not have any duty of confidentiality to
Company, any of its Subsidiaries, or any of their respective officers,
directors, agents, employees or Affiliates, or a duty to the Company, and of its
Subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates not to trade on the basis of, such material, non-public
information, provided that the Purchaser shall remain subject to applicable law.
To the extent that any notice provided pursuant to any Transaction Document
constitutes, or contains, material, non-public information regarding the Company
or any Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K. The Company understands and
confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.




4.7

Use of Proceeds. Except as set forth on Schedule 4.7 attached hereto, the
Company shall use the net proceeds from the sale of the Securities hereunder for
working capital purposes and shall not use such proceeds: (a) for the
satisfaction of any portion of the Company's debt (other than payment of trade
payables in the ordinary course of the Company's business and prior practices),
(b) for the redemption of any Common Stock or Common Stock Equivalents, (c) for
the settlement of any outstanding litigation or (d) in violation of FCPA or OFAC
regulations.






4.8

Indemnification of Purchasers. Subject to the provisions of this Section 4.8,
the Company will indemnify and hold each Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
"Purchaser Party") harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys' fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Parties, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party's representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Parties may have
with any such stockholder or any violations by such Purchaser Parties of state
or federal securities laws or any conduct by such Purchaser Parties which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall





-32-




--------------------------------------------------------------------------------

 




be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company will not be liable to any Purchaser Party under this Agreement (y)
for any settlement by such Purchaser Party effected without the Company's prior
written consent, which shall not be unreasonably withheld or delayed; or (z) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to such Purchaser Party's breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents. The indemnification required by
this Section 4.8 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
are incurred. The indemnity agreements contained herein shall be in addition to
any cause of action or similar right of any Purchaser Party against the Company
or others and any liabilities the Company may be subject to pursuant to law.






4.9

Reservation of Common Stock. As of the date hereof, the Company has reserved and
the Company shall continue to reserve and keep available at all times, free of
preemptive rights, a sufficient number of shares of Common Stock for the purpose
of enabling the Company to issue Shares pursuant to this Agreement, Warrant
Shares pursuant to any exercise of the Warrants and Conversion Shares upon
conversion of the Preferred Stock.




4.10

Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on the Trading Market on
which it is currently listed, and concurrently with the Closing, the Company
shall apply to list or quote all of the Common Shares and Underlying Shares on
such Trading Market and promptly secure the listing of all of the Common Shares
and Underlying Shares on such Trading Market. The Company further agrees, if the
Company applies to have the Common Stock traded on any other Trading Market, it
will then include in such application all of the Common Shares and Underlying
Shares, and will take such other action as is necessary to cause all of the
Common Shares and Underlying Shares to be listed or quoted on such other Trading
Market as promptly as possible. The Company will then take all action reasonably
necessary to continue the listing or quotation and trading of its Common Stock
on a Trading Market and will comply in all respects with the Company's
reporting, filing and other obligations under the bylaws or rules of the Trading
Market. The Company shall maintain the eligibility of the Common Stock for
electronic transfer through the Depository Trust Company or another established
clearing corporation, including, without limitation, by timely payment of fees
to the Depository Trust Company or such other established clearing corporation
in connection with such electronic transfer.





-33-




--------------------------------------------------------------------------------

 




4.11

Participation in Future Financing.




(a)

From the date hereof until the date that is the twenty four (24) month
anniversary of the Effective Date, upon any issuance by the Company or any of
its Subsidiaries of Common Stock, Common Stock Equivalents for cash
consideration, Indebtedness or a combination of units hereof (a "Subsequent
Financing"), each Purchaser shall have the right to participate in up to an
amount of the Subsequent Financing equal to 35% of the Subsequent Financing (the
"Participation Maximum") on the same terms, conditions and price provided for in
the Subsequent Financing.




(b)

At least five (5) Trading Days prior to the closing of the Subsequent Financing,
the Company shall deliver to each Purchaser a written notice of its intention to
effect a Subsequent Financing ("Pre-Notice"), which Pre-Notice shall ask such
Purchaser if it wants to review the details of such financing (such additional
notice, a "Subsequent Financing Notice"). Upon the request of a Purchaser, and
only upon a request by such Purchaser, for a Subsequent Financing Notice, the
Company shall promptly, but no later than one (1) Trading Day after such
request, deliver a Subsequent Financing Notice to such Purchaser. The Subsequent
Financing Notice shall describe in reasonable detail the proposed terms of such
Subsequent Financing, the amount of proceeds intended to be raised thereunder
and the Person or Persons through or with whom such Subsequent Financing is
proposed to be effected and shall include a term sheet or similar document
relating thereto as an attachment.




(c)

Any Purchaser desiring to participate in such Subsequent Financing must provide
written notice to the Company by not later than 5:30 p.m. (New York City time)
on the fifth (5th) Trading Day after all of the Purchasers have received the
Pre-Notice that such Purchaser is willing to participate in the Subsequent
Financing, the amount of such Purchaser's participation, and representing and
warranting that such Purchaser has such funds ready, willing, and available for
investment on the terms set forth in the Subsequent Financing Notice. If the
Company receives no such notice from a Purchaser as of such fifth (5th) Trading
Day, such Purchaser shall be deemed to have notified the Company that it does
not elect to participate.




(d)

If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after all of
the Purchasers have received the Pre-Notice, notifications by the Purchasers of
their willingness to participate in the Subsequent Financing (or to cause their
designees to participate) is, in the aggregate, less than the total amount of
the Subsequent Financing, then the Company may effect the remaining portion of
such Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice.




(e)

If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after all of
the Purchasers have received the Pre-Notice, the Company receives responses to a
Subsequent Financing Notice from Purchasers seeking to purchase more than the
aggregate amount of the Participation Maximum, each such Purchaser shall have
the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum. "Pro Rata Portion" means the ratio of (x) the
Subscription Amount of Securities purchased on the Closing Date by a Purchaser
participating under this Section 4.11 and (y) the sum of the aggregate





-34-




--------------------------------------------------------------------------------

 




Subscription Amounts of Securities purchased on the Closing Date by all
Purchasers participating under this Section 4.11.




(f)

The Company must provide the Purchasers with a second Subsequent Financing
Notice, and the Purchasers will again have the right of participation set forth
above in this Section 4.11, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within thirty (30) Trading Days after
the date of the initial Subsequent Financing Notice.




(g)

The Company and each Purchaser agree that if any Purchaser elects to participate
in the Subsequent Financing, the transaction documents related to the Subsequent
Financing shall not include any term or provision whereby such Purchaser shall
be required to agree to any restrictions on trading as to any of the Securities
purchased hereunder or be required to consent to any amendment to or termination
of, or grant any waiver, release or the like under or in connection with, this
Agreement, without the prior written consent of such Purchaser.




(h)

Notwithstanding anything to the contrary in this Section 4.11 and unless
otherwise agreed to by such Purchaser, the Company shall either confirm in
writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non-public
information, by the tenth (10th) Business Day following delivery of the
Subsequent Financing Notice. If by such tenth (10th) Business Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by such Purchaser, such transaction shall be deemed to have been
abandoned and such Purchaser shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries.






(i)

Notwithstanding the foregoing, this Section 4.11 shall not apply in respect of
an Exempt Issuance.




4.12

Subsequent Equity Sales; Registration Statements.






(a)

From the date hereof until the earliest of (i) two hundred and seventy (270)
days after the Effective Date, (ii) three hundred and sixty-five (365) days from
the Closing Date, and (iii) one hundred and twenty (120) days after the listing
of the Shares and the Underlying Shares on a National Exchange, without the
consent of the Purchasers that purchased at least fifty-one (51%) percent of the
Shares purchased hereunder, neither the Company nor any Subsidiary shall issue,
enter into any agreement to issue or announce the issuance or proposed issuance
of any shares of Common Stock or Common Stock Equivalents, or file any
registration statement covering the issuance or resale of any shares of Common
Stock or Common Stock Equivalents.





-35-




--------------------------------------------------------------------------------

 






(b)

From the date hereof until such time as no Purchaser holds any of the Warrants,
the Company shall be prohibited from effecting or entering into an agreement to
effect any issuance by the Company or any of its Subsidiaries of Common Stock or
Common Stock Equivalents (or a combination of units thereof) involving a
Variable Rate Transaction. "Variable Rate Transaction" means a transaction in
which the Company (i) issues or sells any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive, additional shares of Common Stock either (A) at a conversion price,
exercise price or exchange rate or other price that is based upon, and/or varies
with, the trading prices of or quotations for the shares of Common Stock at any
time after the initial issuance of such debt or equity securities or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into, or effects any transaction under, any agreement, including, but not
limited to, an equity line of credit, an "at-the-market" offering or similar
agreement, whereby the Company may issue securities at a future determined
price. Any Purchaser shall be entitled to obtain injunctive relief against the
Company to preclude any such issuance, which remedy shall be in addition to any
right to collect damages.




(c)

Notwithstanding the foregoing, clause (a) of this Section 4.12 shall not apply
in respect of an Exempt Issuance, except that no Variable Rate Transaction shall
be an Exempt Issuance.




(d)

If the VWAP of the Common Stock exceeds $2.50 (as adjusted for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transaction of the Common Stock that occurs after the date of this Agreement,
including, without limitation, any reverse stock splits previously approved by
the Company's stockholders) for five (5) or more consecutive Trading Days,
clause (a) of this Section 4.12 shall terminate and be of no further force and
effect.




4.13

Equal Treatment of Purchasers. No consideration (including any modification of
any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of this Agreement or any of
the Transaction Documents unless the same consideration is also offered to all
of the parties to this Agreement or any of the Transaction Documents. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended for the Company to treat the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Securities or otherwise.






4.14

Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it, nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales, of any of the Company's securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first





-36-




--------------------------------------------------------------------------------

 




publicly announced pursuant to the initial press release as described in Section
4.4. Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company pursuant to the initial press
release as described in Section 4.4, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and the Disclosure Schedules.
Notwithstanding the foregoing, and notwithstanding anything contained in this
Agreement to the contrary, the Company expressly acknowledges and agrees that
(i) no Purchaser makes any representation, warranty or covenant hereby that it
will not engage in effecting transactions in any securities of the Company after
the time that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release as described in Section 4.4,
(ii) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the initial press
release as described in Section 4.4 and (iii) no Purchaser shall have any duty
of confidentiality or duty not to trade in the securities of the Company to the
Company or its Subsidiaries after the issuance of the initial press release as
described in Section 4.4. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi- managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser's assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser's assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.






4.15

Form D; Blue Sky Filings. The Company shall timely file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof,
promptly upon request of any Purchaser. The Company shall take such action as
the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Securities for, sale to the Purchasers at the
Closing under applicable securities or "Blue Sky" laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.






4.16

Capital Changes. Until the one year anniversary of the Effective Date, the
Company shall not undertake a reverse or forward stock split or reclassification
of the Common Stock without the prior written consent of the Purchasers holding
a majority in interest of the Shares, except for the reverse stock split
previously approved by the Company's stockholders.






4.17

Acknowledgment of Dilution. The Company acknowledges that the issuance of the
Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Shares and Underlying
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.





-37-




--------------------------------------------------------------------------------

 






4.18

Application for Listing on Exchange. The Company shall submit an application  to
have the Shares and Underlying Shares listed on a National Exchange within
forty-five (45) days of the Closing Date, and shall use its reasonable best
efforts to have the Shares and Underlying Shares listed on such National
Exchange as soon as practicable following the submission of such application. If
necessary, the Company shall also solicit proxies within forty-five (45) days on
Schedule 14A in order to seek approval from a majority of shareholders,
including Purchasers in compliance with 4.16 above, approve a reverse stock
split of the Common Stock in order to meet the requirements of such National
Exchange.




ARTICLE V.
MISCELLANEOUS



5.1

Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser's obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before November
30, 2017; provided, however, that such termination will not affect the right of
any party to sue for any breach by any other party (or parties).




5.2

Fees and Expenses. At the Closing, the Company has agreed to reimburse Empery
Tax Efficient, LP ("Empery") the non-accountable sum of $15,000.00 for its legal
fees and expenses, $10,000.00 of which has been paid prior to the Closing.
Accordingly, in lieu of the foregoing payments, the aggregate amount that Empery
is to pay for the Securities at the Closing shall be reduced by $5,000.00 in
lieu thereof. Except as expressly set forth in the Transaction Documents to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees
(including, without limitation, any fees required for same-day processing of any
instruction letter delivered by the Company and any exercise notice delivered by
a Purchaser), stamp taxes and other taxes and duties levied in connection with
the delivery of any Securities to the Purchasers.




5.3

Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.




5.4

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of: (a) the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number or email
attachment as set forth on the signature pages attached hereto at or prior to
5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number or email attachment as set forth on the
signature pages attached hereto on a day





-38-




--------------------------------------------------------------------------------

 




that is not a Trading Day or later than 5:30 p.m. (New York City time) on any
Trading Day, (c) the second (2nd) Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as set forth on the signature pages
attached hereto. To the extent that any notice provided pursuant to any
Transaction Document constitutes, or contains material, non-public information
regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K.






5.5

Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers holding at least 51% in interest of
the Shares then outstanding or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought; provided, that if any
amendment, modification or waiver disproportionately and adversely impacts a
Purchaser (or group of Purchasers), the consent of such disproportionately
impacted Purchaser (or group of Purchasers) shall also be required. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.






5.6

Headings. The headings herein are for convenience only, do not constitute a part
of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.






5.7

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of each Purchaser (other than by merger). Any Purchaser
may assign any or all of its rights under this Agreement to any Person to whom
such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
"Purchasers."




5.8

No Third-Party Beneficiaries. The Placement Agent shall be the third party
beneficiary of the representations and warranties of the Company in Section 3.1
hereto. This Agreement is intended for the benefit of the parties hereto and
their respective successors and permitted assigns and is not for the benefit of,
nor may any provision hereof be enforced by, any other Person, except as
otherwise set forth in Section 4.8 and this Section 5.8.




5.9

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of the Transaction Documents shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be





-39-




--------------------------------------------------------------------------------

 




commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Action or Proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
Action or Proceeding is improper or is an inconvenient venue for such
Proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such Action or Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party hereto shall commence an Action or Proceeding to
enforce any provisions of  the Transaction Documents, then, in addition to the
obligations of the Company under Section 4.8, the prevailing party in such
Action or Proceeding shall be reimbursed by the non-prevailing party for its
reasonable attorneys' fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Action or Proceeding.




5.10

Survival. The representations and warranties contained herein shall survive the
Closing and the delivery of the Securities.






5.11

Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a ".pdf" format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or ".pdf" signature page were an original thereof.






5.12

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.




5.13

Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the





-40-




--------------------------------------------------------------------------------

 




periods therein provided, then such Purchaser may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights; provided, however, that in the case of a rescission
of an exercise of a Warrant, the applicable Purchaser shall be required to
return any shares of Common Stock subject to any such rescinded exercise notice
concurrently with the return to such Purchaser of the aggregate exercise price
paid to the Company for such shares and the restoration of such Purchaser's
right to acquire such shares pursuant to such Purchaser's Warrant (including,
issuance of a replacement warrant certificate evidencing such restored right).




5.14

Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.




5.15

Remedies. In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of the Purchasers and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate.






5.16

Payment Set Aside. To the extent that the Company makes a payment or payments to
any Purchaser pursuant to any Transaction Document or a Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.




5.17

Independent Nature of Purchasers' Obligations and Rights. The obligations of
each Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance or non- performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereof
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently





-41-




--------------------------------------------------------------------------------

 




protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose. Each Purchaser has been represented by
its own separate legal counsel in its review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchasers.




5.18

Liquidated Damages. The Company's obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.




5.19

Saturdays, Sundays, Holidays, etc. If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall
not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.






5.20

Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.




5.21

WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.




(Signature Pages Follow)





-42-




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.







DUOS TECHNOLOGIES GROUP INC.

 

Address for Notice:

 

 

 

 

By:

/s/ Gianni B. Arcaini

 

6622 Southpoint Drive

Name:

Gianni B. Arcaini

 

Suite 310

Title:

President and Chief Executive Officer

 

Jacksonville, Florida 32216

 

 

 

Fax:

 

 

 

 

With a copy to (which shall not constitute notice):

 

 









































































[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]








-43-




--------------------------------------------------------------------------------

 




[PURCHASER SIGNATURE PAGES TO DUOS TECHNOLOGIES GROUP INC. SECURITIES PURCHASE
AGREEMENT]




IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




Name of Purchaser:  




Signature of Authorized Signatory of Purchaser:  




Name of Authorized Signatory:  




Title of Authorized Signatory:  




Email Address of Authorized Signatory:  




Facsimile Number of Authorized Signatory:  




Address for Notice to Purchaser:







Address for Delivery of Securities to Purchaser (if not same as address for
notice):







In accordance with Section 2(e) of the Warrant, the applicable Beneficial
Ownership Limitation of the Purchaser shall be:         4.99%         9.99%
        None (check one).




In accordance with Section 6(d) of the Certificate of Designation, the
applicable Beneficial Ownership Limitation of the Purchaser relating to
conversions of the Series B Preferred Stock shall be:         4.99%        9.99%
        None (check one).




Subscription Amount: $




Class A Units:

Common Stock:  

Warrant Shares:  




Class B Units:

Preferred Stock:

Warrant Shares:  




EIN Number:  








-44-




--------------------------------------------------------------------------------

 




SCHEDULE 3.1(a) SUBSIDIARIES OF THE COMPANY




Duos Technologies, Inc., a Florida corporation TrueVue 360, Inc., a Delaware
corporation

Duos Technologies International, Inc., a Florida corporation





-45-




--------------------------------------------------------------------------------

 




SCHEDULE 3.1(g) CAPITALIZATION OF THE COMPANY







Duos Technologies Cap table as of October 10, 2017

 

 

Existing shares outstanding

1,894,923

Restricted shares

2,353,438

 

4,248,361

*Existing warrants, WAEP $1.97

1,067,320

Total diluted shares

5,315,680












·

Warrants schedule



Issue

Exercise  Strike

Warrants




Bridges

6/23/2015

6/23/2020

$14.00

1,599

Sandbank

9/1/2015

9/1/2020

$ 9.45

14,320

Hart

7/1/2015

7/1/2020

$14.00

817

GPB

4/1/2016

4/1/2019

$12.25

71,429

Aegis ‐ Bocchi

4/1/2016

4/1/2019

$14.00

715

Aegis ‐ Eide

4/1/2016

4/1/2019

$14.00

1,143

Aegis ‐ Gambardell

4/1/2016

4/1/2019

$14.00

572

Aegis ‐ Glasse

4/1/2016

4/1/2019

$14.00

1,629

Aegis ‐ Kinzer

4/1/2016

4/1/2019

$14.00

1,086

Aegis ‐ Michals

4/1/2016

4/1/2019

$14.00

572

Currently issued

 

 

 

93,882

Gianni Arcaini

 

 

$1.00

700,543

Massimo Palermo

 

 

$1.00

118,875

Adrian Goldfarb

 

 

$1.00

34,020

Joseph Gunnar & Co.

$1.00

120,000

To be issued

 

973,438

Total warrants pre deal

 

1,067,320

WAEP

 

$1.97




STOCK OPTION PLAN




Filed, but not issued





-46-




--------------------------------------------------------------------------------

 




SCHEDULE 3.1(i)

MATERIAL CHANGES; UNDISCLOSED EVENTS, LIABLITITIES OR DEVELOPMENTS




JMJ-Draw #10

August 22, 2017

$250,000





-47-




--------------------------------------------------------------------------------

 




SCHEDULE 3.1(b)(b)







Duos Technologies Consolidated Debt Schedule

As of September 30, 2017

NOTES PAYABLE

Duos

Date

Date

Face Val.

Inter.

Mthly

Bal. on

 

Princp.

Amort

Bal. on

Current

Acc.#

Payee

Security Description

Made

Due

Of Note

Rate

Pymts.

6/30/2017

Additns.

Paymts

Note Disc

9/30/2017

Portion

2102

First Insurance Funding

D&O Policy

4/15/2017

2/15/2018

49,000

9.95%

4,373

37,769.95

 

16,440.62

 

21,329.33

21,329.33

2103

First Insurance Funding

GL,UMB, E&O & AUTO

2/3/2017

12/31/2017

127,620

8.30%

13,252

90,253.09

 

51,039.36

 

39,213.73

39,213.73

2113

First Insurance Funding

EQPT/Foreign GL Policy/Prop

9/15/2016

6/30/2017

19,065

10.00%

1,702

1,630.59

 

1,687.63

 

(57.04)

(57.04)

2127

First Insurance Funding

EPLI Policy

12/23/2016

10/23/2017

21,325

10.30%

2,234

10,890.05

 

8,674.66

 

2,215.39

2,215.39

 

Total Commercial Insurance/Office Equipment Financing

 

140,543.68

-

77,842.27

62,701.41

62,701.41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2110

Massimo Palermo

Shareholder Loan

5/28/2008

 

65,000

9.00%

 

65,000.00

-

-

 

65,000.00

65,000.00

2111

Monique Arcaini

Related Party Loan

12/12/2013

 

10,000

8.00%

 

27,000.00

-

-

 

27,000.00

27,000.00

2111

Monique Arcaini

Related Party Loan

9/30/2015

 

9,500

8.00%

 

9,500.00

-

-

 

9,500.00

9,500.00

2111

Monique Arcaini

Related Party Loan

1/24/2016

 

20,000

8.00%

 

20,000.00

-

-

 

20,000.00

20,000.00

2111

Adrian Goldfarb

Related Party Loan

1/28/2016

 

30,000

8.00%

 

30,000.00

-

-

 

30,000.00

30,000.00

2111

DeHoge Noot B.V.

Shareholder Loan

11/30/2015

12/31/2016

320,166

6.00%

 

226,936.37

-

-

 

226,936.37

226,936.37

2111

Gianni Arcaini

Shareholder Loan

7/19/2016

7/19/2022

59,925

7.99%

 

52,497.31

-

2,120.07

 

50,377.24

8,899.00

2111

M Hirschler

Shareholder Loan

8/11/2016

2/11/2017

111,645

8.00%

 

105,219.00

-

-

 

105,219.00

105,219.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Notes Payable-Related Parties

 

 

 

 

 

536,152.68

-

2,120.07

 

534,032.61

492,554.37

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL DUOS

 

 

 

 

 

 

676,696.36

-

79,962.34

-

596,734.02

555,255.78

 

NOTES PAYABLE

Duos Technologies Group, inc.

Date

Date

Face Val.

Inter.

Mthly

Bal. on

 

Princp.

Amort

Bal. on

Current

Acc.#

Payee

Security Description

Made

Due

Of Note

Rate

Pymts.

6/30/2017

Additns.

Paymts

Note Disc

9/30/2017

Portion

2210-002

J Coschera

Related Party Loan

 

 

 

 

 

-

-

-

-

-

-

2210-005

Sherri Halpert

Related Party Loan

11/30/2015

12/15/2016

17,651

8.00%

1,535

13,369.20

-

-

 

13,369.20

13,369.20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Notes Payable-Related Parties

 

 

17,651

 

 

13,369.20

 

-

 

13,369.20

13,369.20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2250-003

Facility Team-Settement

zero interest-24 mo pymt

8/10/2015

8/10/2017

60,000

0.00%

2,500

-

-

-

 

-

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Notes Payable, Net of Discounts

 

 

 

 

 

-

 

-

 

-

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2230-001

High Alpha Partners

Shareholder Loan

2/29/15

 

19,108

0.00%

 

19,108.36

-

-

 

19,108.36

19,108.36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Notes Payable-Shareholders

 

 

 

 

 

19,108.36

 

-

 

19,108.36

19,108.36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2230-002

Greentree Financial

SEC filing services thru 12/31/15

3/17/2015

 

50,000

12.00%

 

-

-

 

 

-

-

2250-002

Greentree Financial

 

6/30/2015

6/30/2017

46,975

18.00%

 

-

-

 

 

-

-

 

 

 

 

 

 

 

 

-

 

 

 

 

 

2300

Note Premium

Greentree 50% Disc

3/17/2015

3/17/2017

-

-

 

-

-

 

 

-

-

2300

Note Premium

Greentree 50% Disc

6/30/2015

6/30/2017

-

-

 

-

-

 

 

-

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Convertible Notes Payable, Net of Discount, Including Premiums

 

 

 

 

-

-

-

 

-

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2251

GPB Debt Holdings II

LP Senior Secured Note

4/1/2016

4/1/2019

1,800,000

14%+2%

 

1,800,000.00

-

-

-

1,800,000.00

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Notes Payable-GPB

 

 

 

 

 

 

1,800,000.00

-

-

-

1,800,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2245-006

Note Discount-Aegis

GPB placement agent-3 years

4/1/2016

4/1/2019

 

 

 

(82,833.88)

-

 

11,833.23

(71,000.65)

-

2245-007

Note Discount-GPB

Closing costs-Akerman-3 years

4/1/2016

4/1/2019

 

 

 

(29,166.65)

-

-

4,166.67

(24,999.98)

-

2245-008

Note Discount-GPB

OID-3 years

4/1/2016

4/1/2019

 

 

 

(52,500.00)

-

-

7,500.00

(45,000.00)

-

2245-009

Warrants-GPB

3 years

4/1/2016

4/1/2019

 

 

 

(271,851.35)

-

-

38,835.93

(233,015.42)

-

2245-010

Warrants-Aegis

 

4/1/2016

4/1/2019

 

 

 

(25,242.00)

-

-

3,606.00

(21,636.00)

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Note Pay Discounts/Warrants-Aegis/GPB

 

 

 

 

 

(461,593.88)

-

-

65,941.83

(395,652.05)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,338,406.12

-

-

65,941.83

1,404,347.95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2252

JMJ

 

12/20/2016

5/15/2017

575,000

 

 

1,750,000.00

250,000.00

-

 

2,000,000.00

2,000,000.00

2252

JMJ-OID

 

12/20/2016

5/15/2017

30,263

 

 

92,105.00

13,158.00

-

-

105,263.00

105,263.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Notes Payable-JMJ

 

 

 

 

 

 

1,842,105.00

263,158.00

-

-

2,105,263.00

2,105,263.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2245-011

Note Disc-Gunnar

Private Placement

12/20/2016

5/15/2017

(46,000)

 

 

(27,765.23)

(20,000.00)

-

47,765.23

-

-

2245-012

Note Disc-JMJ

 

12/20/2016

5/15/2017

(30,263)

 

 

(33,029.92)

(25,658.00)

-

58,687.92

-

-

2245-013

Debt Disc -Warrants JMJ

 

12/20/2016

5/15/2017

-

 

 

(319,314.81)

(230,000.00)

-

549,314.81

-

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Note Pay Discounts/Warrants-JMJ

 

 

 

 

 

(380,109.96)

(275,658.00)

-

655,767.96

-

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Notes Payable, Net of Discounts

 

 

 

 

 

1,461,995.04

(12,500.00)

-

655,767.96

2,105,263.00

2,105,263.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL DUOS TECHNOLOGIES GROUP

 

 

 

 

 

2,832,878.72

(12,500.00)

-

721,709.79

3,542,088.51

2,137,740.56

 

NOTES PAYABLE

TrueVue 360

Date

Date

Face Val.

Inter.

Mthly

Bal. on

 

Princp.

Amort

Bal. on

Current

Acc.#

Payee

Security Description

Made

Due

Of Note

Rate

Pymts.

6/30/2017

Additns.

Paymts

Note Disc

9/30/2017

Portion

2210-001

A Goldfarb

Shareholder Loan

 

 

 

0%

 

1,972.59

-

-

 

1,972.59

1,972.59

2210-002

Sandbank Halpert LLC

Related Party Loan

10/1/2015

 

 

0%

2,101

-

-

 

 

-

-

2210-003

Gail Halpert

Related Party Loan

11/30/2015

12/31/2016

 

8%

968

8,430.63

-

 

 

8,430.63

8,430.63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Notes Payable-Related Parties

 

 

 

 

 

10,403.22

-

-

 

10,403.22

10,403.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL TRUE VUE 360

 

 

 

 

 

 

10,403.22

-

-

 

10,403.22

10,403.22

 

 

Consolidated

 

Consolidated

 

 

 

Total Commercial Insurance/Office Equipment Financing

140,544

-

77,842

 

62,701

62,701

 

 

 

 

 

Total Notes Payable-Shareholders

19,108

-

 

 

19,108

19,108

 

 

 

 

Total Notes Payable-Related Parties

559,925

-

2,120

 

557,805

516,327

 

 

 

 

 

 

Total Notes Payable

-

-

-

 

-

-

 

 

 

Convertibe Notes Payable, Net of Discounts Including Premiums

-

-

-

 

-

-

 

 

 

 

Total Notes Payable-Curr Liab net of discount

1,461,995

(12,500)

-

655,768

2,105,263

2,105,263

 

 

 

Total Notes Payable-Long Term Liab net of discount

1,338,406

 

 

65,942

1,404,348

-

 

 

 

 

 

 

Grand Totals

3,519,978

(12,500)

79,962

721,710

4,149,226

2,703,400

 

 

 

 

 

 

 

 

 

 

 

 

LTD

1,445,826

 

 









-48-




--------------------------------------------------------------------------------

 















 

TOTAL DUOS TECHNOLOGIES GROUP

 

 

 

 

 

2,832,878.72

(12,500.00)

-

721,709.79

3,542,088.51

2,137,740.56

 

NOTES PAYABLE

TrueVue 360

Date

Date

Face Val.

Inter.

Mthly

Bal. on

 

Princp.

Amort

Bal. on

Current

Acc.#

Payee

Security Description

Made

Due

Of Note

Rate

Pymts.

6/30/2017

Additns.

Paymts

Note Disc

9/30/2017

Portion

2210-001

AGoldfarb

Shareholder Loan

 

 

 

0%

 

1,972.59

-

-

 

1,972.59

1,972.59

2210-002

Sandbank Halpert LLC

Related Party Loan

10/1/2015

 

 

0%

2,101

-

-

 

 

-

-

2210-003

Gail Halpert

Related Party Loan

11/30/2015

12/31/2016

 

8%

968

8,430.63

-

 

 

8,430.63

8,430.63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Notes Payable-Related Parties

 

 

 

 

 

10,403.22

-

-

 

10,403.22

10,403.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL TRUE VUE 360

 

 

 

 

 

 

10,403.22

-

-

 

10,403.22

10,403.22

 

 

Consolidated

 

Consolidated

 

 

 

Total CommercialInsurance/OfficeEquipmentFinancing

140,544

-

77,842

 

62,701

62,701

 

 

 

 

 

Total Notes Payable-Shareholders

19,108

-

 

 

19,108

19,108

 

 

 

 

Total Notes Payable-Related Parties

559,925

-

2,120

 

557,805

516,327

 

 

 

 

 

 

Total Notes Payable

-

-

-

 

-

-

 

 

 

Convertibe Notes Payable, Net of Discounts Including Premiums

-

-

-

 

-

-

 

 

 

 

Total Notes Payable-Curr Liab net of discount

1,461,995

(12,500)

-

655,768

2,105,263

2,105,263

 

 

 

Total Notes Payable-Long Term Liab net of discount

1,338,406

 

 

65,942

1,404,348

-

 

 

 

 

 

 

Grand Totals

3,519,978

(12,500)

79,962

721,710

4,149,226

2,703,400

 

 

 

 

 

 

 

 

 

 

 

 

LTD

1,445,826

 

 








-49-




--------------------------------------------------------------------------------

 




SCHEDULE 3.1(cc)
TAX STATUS




Balance acct 2020

12/31/2016

(437,696.01)

 

 

 

January payroll taxes

1/31/2017

(75,674.40)

February payroll taxes

2/28/2017

(77,734.73)

March payroll taxes

3/31/2017

(77,389.04)

April payroll taxes

4/30/2017

(80,857.43)

May payroll taxes

5/31/2017

(81,293.11)

June payroll taxes

6/30/2017

(80,657.28)

July payroll taxes

7/31/2017

(65,695.25)

August payroll taxes

8/31/2017

(64,502.34)

September payroll taxes

9/30/2017

(44,443.22)

 

 

 

Accrd estimated late fees

3/31/2017

(25,050.00)

Accrd estimated late fees

6/30/2017

(25,050.00)

Accrd estimated late fees

9/30/2017

(25,050.00)

 

 

 

Sub‐total as of 9/30 payroll taxes

 

(1,161,092.81)

 

 

 





-50-




--------------------------------------------------------------------------------

 




SCHEDULE 3.1(ff)
ACCOUNTANTS




Salberg & Company, P.A.
2295 NW Corporate Blvd.
Suite 240

Boca Raton, FL 33431




-51-




--------------------------------------------------------------------------------

 




SCHEDULE 4.7
PAY-OFF SCHEDULE




Simplified Debt Schedule For Gunnar

 

(as of 10/16/17)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor

Debt

Acc. Int.

Total

 

Converting

Pay‐Off

 

 

 

 

 

 

 

10/16/2017

 

 

Current

Massimo Palermo

$ 65,000

$ 53,875

$ 118,875

 

$ 118,875

 

$1

 

Monique Arcaini

56,500

11,062

67,562

 

‐

67,562

 

 

Adrian Goldfarb

30,000

4,020

34,020

 

34,020

 

$1

 

De Hoge Noot

226,936

32,188

259,124

 

‐

259,124

 

 

Michiel Hirschler

118,130

10,536

128,666

 

‐

128,666

 

 

Sherri Halpert

13,369

1,693

15,063

 

‐

15,063

 

 

Gail Halpert

8,431

1,068

9,499

 

‐

9,499

 

 

JMJ

2,000,000

105,263

2,105,263

 

‐

2,105,263

 

 

 

$ 2,518,366

$ 219,705

$ 2,738,071

 

$ 152,895

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Long Term

GPB Debt Holdings *1)

$ 1,800,000

$ 112,095

$ 2,000,000

 

 

$ 2,000,000

 

 

Bank ‐ BBVA Compass

51,034

‐

51,034

 

 

$       51,034

thru 10/14

 

 

1,851,034

112,095

2,051,034

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total incl. prepayment penalty

 

2,051,034

 

 

 

 

 

 

 

 

 

 

 

 

 

Acc. Exp

Gianni Arcaini

 

 

 

 

$ 700,543

 

$1

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$ 853,438

 

 

 

 

 

Div

 

 

 

 

 

Series A

D.Stephen Keating

$ 200,000

$ 16,000

$ 216,000

 

 

$     216,000

 

 

Harry Boogers

60,000

4,800

64,800

 

 

$       64,800

 

 

Michael Furman

20,000

1,600

21,600

 

 

$       21,600

 

 

William Conroy

16,000

1,280

17,280

 

 

$       17,280

 

 

 

 

 

 

 

 

 

 

 

 

$ 296,000

$ 23,680

$ 319,680

 

 

 

 

 

Totals

 

 

 

 

$ 853,438

$ 4,955,890

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








-52-


